AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 1:21-mj-109

Information Associated with Facebook User ID:
facebook.com/monty.rags.13 (FB1)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-1, attached and incorporated herein

located in the District of , there is now concealed (identify the

 

person or describe the property to be seized):
Location Information described in Attachment B-1, attached and incorporated herein

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
(9 contraband, fruits of crime, or other items illegally possessed;
C} property designed for use, intended for use, or used in committing a crime;
[) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841(a)(1) Distribution and Possession with Intent to Distribute Controlled Substances
21 USC 843(b) Use of a Communication Device to Facilitate Controlled Substance Offenses
21 USC 846 Conspiracy to Distribute and Possess with intent to Distribute Controlled Substanc

The ap lication is based on these facts: . ; ; ;
See affidavit of DEA TFO William Johnson, attached and incorporated herein. To ensure technical compliance

with 18 U.S.C. §§ 3121-3127, the warrant will also function as a pen register order. | thus certify that the
information likeiyikely to be obtained is relevant to an ongoing criminal investigation conducted by DEA.

Continued on the attached sheet.
a Delayed notice of days (give exact ending date if more than 30 days: 10/07/2021 ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached_sheet.
LT A

Applicant's signature

Kevin T. Brown, SAUSA

Printed name and title

Sworn to before me and signed in my presence.

Date: “Are 9 2 2. . fi Ps
Judge's signature

City and state: Chattanooga, Tennessee Honorable Christopher H. Steger, US Magistrate Judge
Printed name and title

   

 

 

Case 1:21-mj-00109-CHS Document 4 Filed 06/09/21 Page iof4 PagelD#:5
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF THE

INFORMATION ASSOCIATED WITH | Case No. 1:21-mj-109
FACEBOOK USER ID
facebook.com/monty.rags.13 (FB1) Filed Under Seal

 

ATTACHMENT A-1
Property to Be Searched
This warrant applies to information associated with the following Facebook accounts
hosted by Facebook Inc., 1601 Willow Road, Menlo Park, California, USA.
e Believed User: Monty Flynn

e User ID: facebook.com/monty.rags. 13

Page lof 1

Case 1:21-mj-00109-CHS Document 4 Filed 06/09/21 Page 2o0f4 PagelD #: 6
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF THE
INFORMATION ASSOCIATED WITH | Case No. 1:21-mj-109

FACEBOOK

USER ID

facebook.com/monty.rags.13 (FB1) Filed Under Seal

 

ATTACHMENT B-1

I. Information to be disclosed by Facebook, Inc. (the “Provider’”)

To the extent that the information described in Attachment A-1 is within the possession,

custody, or control of Facebook, Facebook is required to disclose the following information to the

government for each User ID/Account listed in Attachment A-1:

(a)

(b)

(c)
(d)

(e)

(f)

All physical location data collected by Facebook for the user of the account,
including any data collected by Facebook’s location services via the user’s mobile
phone or other device, on a real-time or near-real time basis. Facebook is required
to provide any such data they collect, regardless of the time of day.

Network addresses, including IP addresses and port numbers, associated with access
to, and communications to or from, the SUBJECT ACCOUNT;

MAC addresses including addresses associated with access to the account

Packet headers, including packet headers associated with access to the SUBJECT
ACCOUNT

Any unique identifiers associated with the device or devices used to access the

SUBJECT ACCOUNT;

Information regarding the source and destination network addresses, as well as routes
of transmission and size of Facebook messages, chats, and/or video chats, but not

content; and

Page 1 of 2

Case 1:21-mj-00109-CHS Document 4 Filed 06/09/21 Page 3of4 PagelD#: 7
I. Information to be seized by the government
All data disclosed by Facebook pursuant to this attachment. This data shall be made accessible by
the Provider to the DEA 24 hours a day during the duration of production, and/or e-mailed to Task
Force Officer William Johnson at William.b.johnson@usdoj.gov and Special Agent Andrew
Bergren at Andrew.e.bergren@usdoj.gov
I. Time for production by provider

(a) The provider shall begin producing the information required by this attachment as
soon as reasonably practicable but in any event within 72 hours of service of the warrant.
IV. Duration of production

(a) The provider shall produce the information required by this attachment for a period

of thirty (30) days from the date of issuance of this warrant.

Page 2 of 2

Case 1:21-mj-00109-CHS Document 4 Filed 06/09/21 Page 4of4 PagelD#: 8
